 

STOCK PURCHASE AGREEMENT

made by and between

HPIL Holding

and

O.R.C. SRL

November 20, 2013



 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

1.           Sale And Purchase Of Shares. 2

2.           Purchase Price And Payment  2

3.           Closing . 2

3.1.        Actions By Buyer  2

3.2.        Actions By Seller  3

4.           Representations, Warranties, And Covenants Of Seller  3

4.1.        Ownership Of Shares. 3

4.2.        Authorization . 3

4.3.        Consents . 3

4.4.        Compliance With Other Instruments. 4

4.5.        Litigation . 4

5.           Representations, Warranties, And Covenants Of Buyer  4

5.1.        Authorization . 4

5.2.        Consents . 4

5.3.        Compliance With Other Instruments. 4

5.4.        Litigation . 5

5.5.        Restrictions On Shares. 5

6.           Conditions Precedent  5

6.1.        Document Delivery. 5

7.           Buyer’s Indemnity. 5

8.           Seller’s Indemnity. 5

9.           Payment Of Expenses. 6

10.         Notices . 6

11.         Additional Undertakings. 7

12.         Compliance With The Foreign Corrupt Practices Act And Export Control
And Antiboycott Laws. 7

13.         Arbitration . 7

14.         Governing Law.. 7

15.         Binding Effect  7

16.         Counterparts . 8

17.         No Reliance. 8

18.         Captions . 8

19.         Entire Agreement  8

 

                                                                                                
1 

--------------------------------------------------------------------------------

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is signed and entered into this 20th
 day of November, 2013, (“Closing Date”) by and between HPIL Holding, a Nevada
(USA) corporation (“Seller”), and O.R.C. SRL, a company organized in Italy
(“Buyer”).

 

R E C I T A L S:

 

The following is a recital of facts underlying this Agreement:

A.        Seller is the legal and beneficial owner of Sixty Thousand (60,000)
treasury shares of Common Stock of the Seller (the “Shares”).

B.        Seller has agreed to sell to Buyer, and Buyer has agreed to buy from
Seller, all of the Shares, as well as all of Seller’s rights related thereto and
any and all dividends now owing or hereafter to be declared thereon, on the
terms and conditions set forth herein.

C.        The parties believe that the Purchase Price, as defined below, is the
fair market value of the Shares as of the date hereof.  Seller desires to sell,
and Buyer desires to purchase, the Shares at their fair market value.

NOW, THEREFORE, in consideration of and in reliance upon the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:


1.               SALE AND PURCHASE OF SHARES

Seller hereby agrees to issue, sell and convey to Buyer, and Buyer hereby buys
and accepts from Seller, the Shares, subject to the terms and conditions of this
Agreement.


2.               PURCHASE PRICE AND PAYMENT

The Purchase Price for the Shares shall be Dollars Three Hundred Sixty Thousand
($360,000), equal to Six Dollars ($6.00) per each Share.  The Purchase Price
shall be paid in cash.


3.               CLOSING 

The closing of the transactions contemplated by this Agreement shall take place
at the offices of the Seller, 7075 Gratiot Road, Suite One, Saginaw, Michigan
48609 (United States), or other mutually agreed upon location.


3.1.          ACTIONS BY BUYER

No later than Seven (7) business days after the Closing Date, Buyer shall
deliver to Seller:

                        (a)        The Payment from Buyer to Seller; and

                        (b)        Those other closing documents which Seller
may reasonably require.




2

 

--------------------------------------------------------------------------------

 

 


3.2.          ACTIONS BY SELLER

No later than Seven (7) business days after receiving the Payment, Seller shall
deliver to Buyer:

                        (a)        A stock certificate representing the Shares,
with the following restrictive legend:

“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933, as amended, and may not be sold or otherwise
transferred unless compliance with the registration provisions of such Act have
been made, or unless availability of an exemption from such registration
provisions has been established, or unless sold pursuant to Rule 144 of the
Securities Act of 1933”; and

                        (b)        Those other closing documents which the Buyer
may reasonably require.


4.               REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER

Seller hereby represents, warrants, and covenants to Buyer that as of the date
of this Agreement:


4.1.          OWNERSHIP OF SHARES

Seller owns all right, title and interest (legal and beneficial) in and to all
of the Shares being sold by Seller pursuant to this Agreement free and clear of
all liens, including, but not limited to, any lien, pledge, claim, security
interest, encumbrance, mortgage, assessment, charge, restriction or limitation
of any kind, whether arising by agreement, operation of law or otherwise, except
for those imposed by applicable federal and state securities laws.  Seller has
the full power and authority to issue, sell, transfer, convey, assign and
deliver the Shares being sold by Seller to Buyer, and upon delivery and payment
for such Shares at the closing, Buyer shall acquire valid and unencumbered title
to such Shares to be delivered by Seller hereunder except as described in this
Agreement.


4.2.          AUTHORIZATION 

This Agreement constitutes a valid and legally binding obligation of Seller,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.


4.3.          CONSENTS 

To Seller’s knowledge, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of Seller is required
in connection with the consummation of the transactions contemplated by this
Agreement.

3

 

--------------------------------------------------------------------------------

 

 


4.4.          COMPLIANCE WITH OTHER INSTRUMENTS

The execution, delivery and performance of this Agreement, and the consummation
of the transactions contemplated hereby will not result in a violation of, or
default under, any instrument, judgment, order, writ, decree or contract known
to Seller, or an event that results in the creation of any lien, charge or
encumbrance upon the Shares being sold by Seller.  Seller shall receive, as of
the closing, all consents or waivers necessary to transfer the Shares being sold
by Seller (together with all associated rights) to Buyer and neither the
transfer nor the Shares are subject to any right of first refusal, preemptive,
tag-along or drag-along right, call right or other comparable obligations or
restrictions that has not been waived in connection herewith.


4.5.          LITIGATION 

There is no action, suit, proceeding or investigation pending or, to Seller’s
knowledge, currently threatened that questions the validity of this Agreement,
or the right of Seller to enter into this Agreement, or to consummate the
transactions contemplated hereby.


5.             REPRESENTATIONS, WARRANTIES, AND COVENANTS OF BUYER

Buyer hereby represents, warrants, and covenants to Seller that as of the date
of this Agreement:


5.1.          AUTHORIZATION 

This Agreement constitutes a valid and legally binding obligation of Buyer,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.


5.2.          CONSENTS 

To Buyer’s knowledge, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of Buyer is required
in connection with the consummation of the transactions contemplated by this
Agreement.


5.3.          COMPLIANCE WITH OTHER INSTRUMENTS

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby will not result in a violation of, or
default under, any instrument, judgment, order, writ, decree or contract known
to Buyer to which the assets of Buyer are subject.  Buyer has received, as of
the closing, all consents or waivers necessary to purchase the Shares being sold
by Seller to Buyer.




4

 

--------------------------------------------------------------------------------

 

 


5.4.          LITIGATION 

There is no action, suit, proceeding or investigation pending or, to Buyer’s
knowledge, currently threatened that questions the validity of this Agreement,
or the right of Buyer to enter into this Agreement, or to consummate the
transactions contemplated hereby.


5.5.          RESTRICTIONS ON SHARES

Buyer acknowledges and agrees that the Shares are not registered and not freely
tradable and may only be traded or sold pursuant to compliance with applicable
United States of America federal and state securities laws including, but not
limited to, the Securities Act of 1933, and Buyer is an Accredited Investor (as
the term is defined in Rule 501(a) of Regulation D promulgated pursuant to the
Securities Act of 1933, as amended).


6.               CONDITIONS PRECEDENT

The following shall be conditions precedent to Seller’s and Buyer’s obligations
to consummate the transactions contemplated by this Agreement (the fulfillment
of which the parties shall pursue in good faith and with reasonable diligence):


6.1.          DOCUMENT DELIVERY

Each party shall have delivered to the other party the documents and effected
the other deliveries contemplated by Section 3 of this Agreement. 


7.               BUYER’S INDEMNITY

7.1.          Seller shall indemnify, defend, and hold harmless Buyer from,
against and with respect to any claim, liability, obligations, loss, damage,
assessment, judgment, cost and expense (including, without limitation,
reasonable attorneys’ and accountants’ fees and costs and expenses reasonably
incurred in investigating, preparing, defending against or prosecuting any
litigation or claim, action, suit, proceeding or demand) or any kind or
character (collectively, “Losses”) arising out of or in any manner, incident,
relating or attributable to: (i) any inaccuracy in any representation or breach
of warranty of Seller contained in this Agreement and (ii) any failure by Seller
to perform or observe, or to have performed or observed, in full any covenant,
agreement or condition to be performed or observed by Seller under this
Agreement or any of the other agreements or instruments executed and delivered
by Seller.

7.2.          Buyer agrees that the sole and exclusive remedy for money damages
related to this Agreement and the transactions contemplated hereby shall be the
rights to indemnification set forth in this Section 7.


8.               SELLER’S INDEMNITY

8.1.          Buyer shall indemnify, defend, and hold harmless Seller from,
against and with respect to any Losses arising out of or in any manner,
incident, relating or attributable to:  (a) any inaccuracy in any representation
or breach of warranty of Buyer contained in this Agreement and (b) any failure
by Buyer to perform or observe, or to have performed or observed, in full any
covenant, agreement or condition to be performed or observed by Buyer under this
Agreement or any of the other agreements or instruments executed and delivered
by Buyer.

5

 

--------------------------------------------------------------------------------

 

 

8.2.          Seller agrees that the sole and exclusive remedy for money damages
relating to this Agreement and the transactions contemplated hereby shall be the
rights to indemnification set forth in this Section 8.


9.               PAYMENT OF EXPENSES

Each of the parties shall pay their own expenses associated with this Agreement
and the transactions contemplated herein.


10.            NOTICES 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered in
person, (b) five (5) business days after being sent by registered or certified
mail, return receipt requested, postage prepaid, (c) when dispatched by
electronic facsimile transmission (with confirmation of successful
transmission), or (d) one (1) business day after having been dispatched by an
internationally recognized overnight courier service, in each case to the
appropriate party at the address or facsimile number specified below:

If to Buyer:

O.R.C. SRL

Attn.: Ignazio Minetta; and

Attn.: Mauro Minetta

Strada 4, Palazzo A/5

Milano 20090

Italy

Facsimile No.: 0039-030-241-0195

 

with a copy (which shall not constitute notice) to the following e-mail address:
maurominetta@orc.it 

 

If to Seller:

 

HPIL HOLDING
Attn:  Nitin Amersey, CFO, Corporate Secretary and Treasurer
7075 Gratiot Road, Suite One
Saginaw, Michigan 48609
United States of America
Facsimile No.:  001-248-750-1016

 

with a copy (which shall not constitute notice) to the following e-mail address:
info@hpilholding.com 

 

Any party hereto may change its address or facsimile number for the purposes of
this Section 10 by giving notice as provided herein.




6

 

--------------------------------------------------------------------------------

 

 


11.            ADDITIONAL UNDERTAKINGS

Seller and Buyer shall hereafter each take those actions and execute and deliver
those documents and instruments as shall be reasonably necessary in order to
fulfill the intent and purpose of this Agreement, and shall cooperate in any
filing, registration, investigation or other activity that shall be required or
shall occur as a result of or in connection with these transactions.


12.            COMPLIANCE WITH THE FOREIGN CORRUPT PRACTICES ACT AND EXPORT
CONTROL AND ANTIBOYCOTT LAWS

Neither Buyer or Seller or any representative of Buyer or Seller in its capacity
as such has violated the Foreign Corrupt Practices Act or the anticorruption
laws of any jurisdiction where the Buyer or Seller does business.  Each of Buyer
and Seller has at all times complied with all legal requirements relating to
export control and trade sanctions or embargoes.  Neither Buyer or Seller have
violated the antiboycott prohibitions contained in 50 U.S.C. Sections 2401 et
seq. or taken any action that can be penalized under Section 999 of the Internal
Revenue Code of 1986, as amended.


13.            ARBITRATION 

Any and all disputes or controversies between the parties arising out of or in
connection with this Agreement shall be finally settled by arbitration in
accordance with the Rules of Arbitration of the International Chamber of
Commerce; provided, a party may seek a temporary restraining order, preliminary
injunction, or other provisional judicial relief if in its judgment such action
is necessary to avoid irreparable damage or to preserve the status quo.  Despite
any such action for provisional relief, the parties will continue to participate
in good faith in the procedures specified in this Section 13.  Each party shall
appoint one arbitrator who shall mutually appoint a third arbitrator who shall
be the sole arbitrator for the proceeding.  The arbitration shall be held, and
any award shall be rendered, in Paris (France), in the English language.  The
award may include reimbursement of the costs of the arbitration (including,
without limitation, reasonable attorney fees) to the prevailing party or a
portion of such costs as determined by the arbitrator.  An award of the
arbitrator shall be final and binding on the parties and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction.


14.            GOVERNING LAW

            This Agreement and its application and interpretation will be
governed exclusively by its terms and the laws of the State of Nevada, and
excluding any conflicts of law provisions which would require the application of
any law other than Nevada. 


15.            BINDING EFFECT

All of the terms and provisions of this Agreement by or for the benefit of the
parties shall be binding upon and inure to the benefit of their successors,
assigns, heirs and personal representatives.  The rights and obligations
provided by this Agreement shall not be assignable by any party without the
express written permission of both parties.  Except as expressly provided
herein, nothing herein is intended to confer upon any person, other than the
parties and their successors, any rights or remedies under or by reason of this
Agreement.




7

 

--------------------------------------------------------------------------------

 

 


16.            COUNTERPARTS 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.


17.            NO RELIANCE

No third party is entitled to rely on any of the representations, warranties and
agreements contained in this Agreement.  The parties assume no liability to any
third party because of any reliance on the representations, warranties and
agreements contained in this Agreement.


18.            CAPTIONS 

Captions to sections and subsections of this Agreement have been included solely
for the sake of convenient reference and are entirely without substantive
effect.


19.            ENTIRE AGREEMENT

This Agreement constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as set forth specifically herein.  No amendment, supplement,
modification, waiver or termination of this Agreement shall be implied or be
binding (including, without limitation, any alleged waiver based on a party’s
knowledge of any inaccuracy in any representation or warranty contained herein)
unless in writing and signed by the party against which such amendment,
supplement, modification, waiver or termination is asserted.  No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly therein provided.

THIS STOCK PURCHASE AGREEMENT has been entered into as of the date first set
forth above.

BUYER:

 

O.R.C. SRL, a company organized in Italy.



 

 

 

 

By: /s/ Ignazio Minetta _

Ignazio Minetta

As: Sole Administrator

 

SELLER:

 

HPIL Holding, a Nevada (USA) corporation.

 

 

 

 

 

By: /s/ Nitin Amersey _

Nitin Amersey

As: CFO, Corporate Secretary and Treasurer

 

 

8

 

--------------------------------------------------------------------------------

 